DETAILED ACTION
Acknowledgements
In the reply filed November 2, 2020, the applicant amended claims 1, 4-6, 10, 13, 14 and 17. 
The applicant added claims 28-35.
Currently claims 1, 3-8, 10, 11, 13, 14, 16, 17, and 28-34 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the well site" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the limitation “the well site” shall be interpreted as “a well site.”
Claim 1 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the limitation “the surface” shall be interpreted as “a surface.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frosell (U.S. Pub. No. 2015/0273321).
Regarding Claim 1, Frosell discloses a chemical injection system (Figures 1-3, 6) comprising: 
A first valve (102); 

A pilot line (114) directly attachable to the first valve (102) and operable to open and close the first valve (102) (Paragraph [0020]); 
An injection line (116) attachable to the first valve (102) and operable to transport the fluid; and 
A backflow prevention valve (224) disposable in the injection line (116); and 
A first flow restrictor (402) disposable in the injection line (116) and operable to restrict flow of the fluid.
Regarding Claim 3, Frosell discloses the chemical injection system (Figures 1-3, 6) of claim 1, wherein the first valve (102) comprises a housing (housing of 102), a channel (interior of 102), a plunger (202), a seat (206), a spring (204), an injection line port (212), a chemical line port (200), and a pilot port (210); 
Wherein the chemical line (110) is attachable to the chemical line port (200) and the pilot port (210); and 
Wherein a first cross sectional area disposed at the chemical line port (200) is equal to or smaller than a second cross sectional area at the pilot port (210).
Regarding Claim 7, Frosell discloses the chemical injection system (Figures 1-3, 6) of claim 1, comprising a plurality of chemical lines (110, 112) controlled by the pilot line (114), and/or wherein the pilot line (114) is connected to an annulus in a wellbore.
Regarding Claim 8, Frosell discloses the chemical injection system (Figures 1-3, 6) of claim 1, comprising a plurality of pilot lines (114, 213) controlling a plurality of chemical lines (110, 112).
Regarding Claim 28, Frosell discloses the chemical injection system of claim 1, wherein the chemical line and the pilot line are attached to a single source at the surface (Paragraph [0018]), so that the pressurized fluid used to open the first valve is from the same single source as the fluid that flows through the open first valve.
Regarding Claim 31, Frosell discloses the production fluid recovery system of claim 10, wherein the chemical line and the pilot line are attached to a single source at the surface (Paragraph [0018]), so that the pressurized fluid used to open the first valve is from the same single source as the fluid that flows through the open first valve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 10, 11, 13, 14, 16, 17, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Frosell alone.
Regarding Claim 4, Frosell discloses the chemical injection system (Figures 1-3, 6) of claim 1, but does not disclose wherein the first valve (102) is a solenoid operated valve, and wherein the solenoid operated valve is controllable from the surface of a well site by an information handling system through electrical wires.
Examiner takes official notice that it is old and well known to use electrically operated solenoid valves controlled from a surface location for the control of subterranean systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have replaced the valve of Frosell with a solenoid valve controlled by a surface operator.
Regarding Claim 5, Frosell discloses The chemical injection system of claim 1, but does not disclose further comprising a magnet arranged to apply a magnetic force to the first valve to assist in holding the first valve in an open position once moved to the open position by operation of the pilot line, wherein the magnet is a permanent magnet or an electromagnet.
Examiner takes official notice that it is old and well known to use electrically operated solenoid to apply a magnetic force to valves to assist in holding said valves in an open position even when first moved to an open position by an outside force within subsea well systems. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have replaced the valve of Frosell with a solenoid valve assisting the opening of the first valve.
Regarding Claim 10, Frosell discloses a production fluid recovery system comprising: 
A chemical injection system (Figures 1-3, 6) disposed in a wellbore comprising: 

A chemical line (110) attachable to the first valve (102) and operable to transport a fluid from the surface to the first valve (Paragraph [0018]) to the first valve (102); 
A pilot line (114) attachable to the first valve (102) and operable to open and close the first valve (102); 
An injection line (116) attachable to the first valve (102) and operable to transport the fluid; 
A first flow restrictor (402) operable to restrict flow of the fluid; and 
A backflow prevention valve (224) disposable in the injection line (116).
Frosell does not disclose a production tree; 
A wellhead; and 
A production tubing coupled to the production tree and at least partially disposed in the wellbore, but does disclose that the valve system is intended for well production operations (Paragraphs [0002], [0016])
Examiner takes official notice that it is old and well known to use wellheads, production tubing, and production trees in production operations as standard components of a production well.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have emplaced the above components in the same system as the valve system of Frosell. 
Regarding Claim 11, Frosell renders obvious the production fluid recovery system of claim 10, wherein the first valve (102) comprises a housing (housing of 102), a channel (interior of 102), a plunger (202), a seat (206), a spring (204), an injection line 
Wherein a first flow restrictor (402) is disposed within the chemical line (110) before the chemical line port (200); and 
Wherein a first cross sectional area disposed at the chemical line port (200) is equal to or smaller than a second cross sectional area at the pilot port (210).
Regarding Claim 13, Frosell renders obvious the production fluid recovery system of claim 10, but does not disclose comprising a plurality of parallel pilot branch lines (114, 213) controlling the chemical line (110) through a plurality of chemical branch lines (110, 112). It would however, have been obvious to one of ordinary skill in the art at the time the invention was made to have parallel pilot branch lines controlling parallel chemical lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 14, Frosell renders obvious the production fluid recovery system of claim 10, but does not disclose comprising a plurality of parallel chemical branch lines (110, 112) controlled by the pilot line (114), and/or wherein the pilot line (114) is connected to an annulus in the wellbore.
It would however, have been obvious to one of ordinary skill in the art at the time the invention was made to have parallel parallel chemical branch lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 16, Frosell renders obvious the production fluid recovery system of claim 10, but does not disclose wherein the first valve (102) is a solenoid 
Examiner takes official notice that it is old and well known to use wellheads, production tubing, and production trees in production operations as standard components of a production well.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have emplaced the above components in the same system as the valve system of Frosell. 
Regarding Claim 17, Frosell renders obvious the production fluid recovery system of claim 10, but does not disclose comprising a magnet arranged to apply a stronger magnetic force to the first valve in an open position than in a closed position to assist in holding the first valve in the open position.
Examiner takes official notice that it is old and well known to use electrically operated solenoid to apply a magnetic force to valves to assist in holding said valves in an open position even when first moved to an open position by an outside force within subsea well systems. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have replaced the valve of Frosell with a solenoid valve assisting the opening of the first valve.
Regarding Claim 34, Frosell discloses a chemical injection system comprising: 
A fluid source (106); 
A chemical line (110) attached to the fluid source; 
A first valve (102), a first chemical branch line (110 after 112 intersection) operable to transport a fluid from the chemical line to the first valve, 

An injection line (116) with a backflow prevention valve (224) and a flow restrictor.
Frosell does not disclose a first injection line branch attachable to the first valve; 
A second valve, a second chemical branch line operable to transport the fluid from the chemical line to the second valve, and a second pilot line attached to the second valve and operable to open and close the second valve, and a second injection line branch attachable to the second valve; and 
Wherein the first and second injection line branches are both coupled to the injection line and operable to transport the fluid from the first and second valves.
It would however, have been obvious to one of ordinary skill in the art at the time the invention was made to have parallel pilot branch lines controlling parallel chemical lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.

Allowable Subject Matter
Claims 6, 29, 30, 32, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10, 11, 13, 14, 16, 17, and 28-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679